DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “based on a total weight of the filtration substrate and the composition.”  Claim 6 ultimately depends from Claim 1, which states “the filtration substrate containing a composition comprising an additive for reducing phenols.”  Since the filtration substrate contains the composition comprising an additive for reducing phenols, it is not clear if the recitation in Claim 6 of “and the composition” is intended to refer to an additional composition other than the composition comprising an additive for reducing phenols.
Claim 9 recites the limitation “based on a total weight of the filtration substrate and the composition.”  Claim 9 depends from Claim 1, which states “the filtration substrate containing a composition comprising an additive for reducing phenols.”  Since the filtration substrate contains the composition comprising an additive for reducing phenols, it is not clear if the recitation in Claim 9 of “and the composition” is intended to refer to an additional composition other than the composition comprising an additive for reducing phenols.
International Search Report
PHILIP MORRIS PROD (WO 2014/009498 A1), PHILIP MORRIS PROD (WO 2017/025924 A1),  INNOVIA FILMS LTD (GB 2474694 A),  SEBASTIAN et al (US 2012/305015 A1) and  BRITISH AMERICAN TOBACO CO (WO 20141/077138 A1),   were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/EP2019/052220, to which the instant application claims priority.
Binassi et al (US 2015/0189913), of the same patent family as WO 2014/009498, and Sebastian et al (US 2012/305015 A1) were used in the rejections herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Binassi et al (US 2015/0189913).

Claims 1 and 8: Binassi et al discloses a degradable filter for a smoking article comprising a segment of filtration material (filtration substrate) comprising regenerated cellulose fibers and an additive comprising triacetin (a claimed additive for reducing phenols, and a wrapper circumscribing the segment (Abs, [0001], [0005], [0011]).  The regenerated cellulose fibers are cellulose fibers formed by processing natural cellulose material, such pulping wood chips, treating the pulp to impart desired physical properties thereto and forming fibers of regenerated cellulose from the pulp [0006].  Binassi et al does not disclose chemically altering the pulp, therefore the regenerated cellulose fibers thus comprise natural cellulosic fibers.  Binassi et al discloses that the filtration material additionally comprises cotton fibers (also natural cellulose fibers) in some embodiments ([0026], Claim 3).  The filtration material also incorporates  cellulose acetate fibers in the additive composition for phenol retention (for reducing phenols) [0009].
In some embodiments, the filtration material further comprises a low molecular weight polyether such as polyethylene glycol to increase the ability to selectively retain phenols [0010] (also a claimed additive for reducing polyols). 
 In other embodiments, the filtration material comprises the polyethylene glycol instead of triacetin for reducing phenols [0011].
From the disclosure of Binassi et al, it would have been obvious to one of ordinary skill in the art to form a filter segment for a smoking article, the filter segment comprising claimed natural cellulose fibers and a composition comprising a claimed additive or additives for reducing phenols, and a wrapper surrounding the segment
Claims 2 and 4: Cellulose acetate is a claimed binding agent, therefore the cellulose acetate fibers read on the claimed binding agent.  Binassi et al teaches that triacetin binds to cellulose acetate fibers but does not bind to the regenerated cellulose fibers [0008], therefore the cellulose acetate acts as a binding agent for the triacetin.  
Claim 3: Binassi et al does not disclose the amount of cellulose acetate fibers in the composition added to the filter.  However, since the cellulose acetate fibers improve phenol reduction, one of ordinary skill in the art would have determined a claimed amount of cellulose acetate fibers to achieve the desired phenol reduction by routine optimization.  The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5: Binassi et al does not disclose a weight ratio of cellulose acetate fibers to the total weight of the filtration substrate.  However, since the cellulose acetate fibers improve phenol reduction, one of ordinary skill in the art would have determined a claimed weight ratio of cellulose acetate fibers to filtration substrate to achieve the desired phenol reduction by routine optimization.  The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6: Binassi et al does not disclose a weight percent of cellulose acetate fibers to the total weight of the filtration substrate and additive composition.  However, since the cellulose acetate fibers improve phenol retention, one of ordinary skill in the art would have determined a claimed weight percentage of cellulose acetate fibers based on the total weight of the filtration substrate and additive composition to achieve the desired phenol retention by routine optimization.  The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 7: The filter for a smoking article of Binassi et al comprises a composition overlaying the claimed filter and one of ordinary skill in the art would have found it obvious to obtain a claimed filtration selectivity for phenol over total particulate because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Claim 9: Binassi et al discloses that the triacetin is preferably present in an amount of about 1% to about 15% by weight of the filtration material, but does not disclose a weight percent of cellulose acetate fibers to the total weight of the filtration substrate and additive composition.  However, since the cellulose acetate fibers improve phenol retention, one of ordinary skill in the art would have determined a claimed weight percent of additive composition comprising triacetin and cellulose acetate fibers based on the total weight of the filtration substrate and additive composition to achieve the desired phenol retention by routine optimization.  The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10: Binassi et al discloses a smoking article comprising the inventive filter [0034].
Claim 11: A filtration substrate comprising natural cellulose fibers as claimed has been discussed above and must obviously be provided.  The steps of providing a filtration substrate, forming the filtration substrate into a continuous rod, applying the composition to the filtration substrate, wrapping the continuous rod and cutting the wrapped rod are admitted prior art as “a usual filter making process for smoking articles.” (see published Specification, [0073]).  Wrapping the continuous rod with a continuous band of wrapping material would have been obvious to maintain continuous production.  Since the disclosed smoking article comprises a mouthpiece comprising a segment of the inventive filter ([0001], [0034]), cutting the wrapped rod into predetermined lengths for segment of the inventive filter in the mouthpieces of the smoking articles would have been obvious.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (US 2012/0305015)
Claims 1 and 8: Sebastian et al discloses a filter for a smoking article, the filter comprising at least one segment of a biodegradable paper substrate (filtration substrate) coated with a composition comprising a plasticized cellulose acetate (Abs, [0008], [0010].  In some embodiments, the paper substrate material comprises cellulosic fiber [0021].  Suitable cellulosic materials include flax fibers, hardwood pulp (preferably unbleached), softwood pulp (preferably unbleached), cotton fibers, etc., which are natural cellulosic fibers [0021].  The cellulose acetate is plasticized with triacetin (a claimed additive for reducing phenols) or other plasticizer before being applied to the paper [0031].  Other typical plasticizers used in tobacco smoke filters include polyethylene glycol [0005] (also a claimed additive for reducing phenols), therefore a coating including polyethylene glycol and/or triacetin as plasticizer(s) would have been obvious to one of ordinary skill in the art.
Sebastian et al teaches that cigarette filters typically have a wrapper such as plug wrap secured around the filter material [0064], therefore a wrapper at least partially surrounding the filter segment would have been obvious to one of ordinary skill in the art.
Sebastian et al also teaches that the surface chemistry of the cellulose acetate and plasticizer provide a well-known ability to reduce naturally occurring phenolic compounds from tobacco smoke [0005].  Therefore it would have been obvious to one of ordinary skill in the art that the coating composition comprising cellulose acetate plasticized with triacetin comprises an additive for reducing phenols.
Claims 2 and 4: The cellulose acetate reads on the claimed binding agent for binding the additive for reducing phenols to the filtration substrate.
Claim 3: Sebastian et al does not disclose the amount of cellulose acetate in the composition added to the filter.  However, one of ordinary skill in the art would have determined a claimed amount of cellulose acetate to achieve the desired properties of the coating and desired phenol reduction by routine optimization.  The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5: Sebastian et al does not disclose a weight ratio of cellulose acetate to the filtration substrate.  However, one of ordinary skill in the art would have determined a claimed weight ratio of cellulose acetate to filtration substrate to achieve the desired properties of the coating and desired phenol reduction by routine optimization.  The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6: Sebastian et al does not disclose a weight percent of cellulose acetate to the total weight of the filtration substrate and additive composition.  However, one of ordinary skill in the art would have determined a claimed weight percent of cellulose acetate to the total weight of the filtration substrate and additive composition to achieve the desired properties of the coating and desired phenol to the total weight of the filtration substrate and additive composition by routine optimization.  The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 7: The filter for a smoking article of Sebastian et al comprises a composition overlaying the claimed filter and one of ordinary skill in the art would have found it obvious to obtain a claimed  filtration selectivity for phenol over total particulate because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”
Claim 9: Sebastian et al does not disclose a weight percent of the composition comprising a plasticized cellulose acetate to the total weight of the filtration substrate and additive composition.  However, one of ordinary skill in the art would have determined a claimed weight percent of additive composition comprising plasticized cellulose acetate based on the total weight of the filtration substrate and additive composition to achieve the desired properties of the coating and desired phenol reduction by routine optimization.  The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10: Sebastian et al discloses a smoking article comprising a mouthpiece comprising the inventive filter [0009].
Claim 11: Sebastian et al discloses that the coated paper material may be gathered using methods known in the art to form a filter for use in a smoking article ([0018], [0057]).  A filtration substrate comprising natural cellulose fibers as claimed has been discussed above and must obviously be provided.  The steps of providing a filtration substrate, forming the filtration substrate into a continuous rod, applying the composition to the filtration substrate, wrapping the continuous rod and cutting the wrapped rod are admitted prior as “a usual filter making process for smoking articles.” (see published Specification, [0073]).  Wrapping the continuous rod with a continuous band of wrapping material would have been obvious to maintain continuous production.  Since the disclosed smoking article comprises a mouthpiece comprising a segment of the inventive filter ([0001], [0034]), cutting the wrapped rod into predetermined lengths for the mouthpieces of the smoking articles would have been obvious.
Claims 12-14: Sebastian et al discloses that fibers may be coated with the coating composition during or after formation.  Alternatively or, in addition, the fibers and/or papers may be treated during assembly into the construction of filters or filter rods [0057].  Therefore, treatment with the coating composition can occur anywhere in the process of forming the filtration material to forming filters or filter rods.
The courts have held that any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, it would have been obvious to one of ordinary skill in the art to apply the additive composition to the filtration substrate at any of the claimed manufacturing points with a reasonable expectation of obtaining a suitable filter for a smoking article.
Claim 15: Sebastian et al discloses that composition comprising a plasticized cellulose acetate is in the form of a solution in some embodiments, and is applied to the paper substrate by spraying [0028].
Claim 16: In an embodiment, the plasticized cellulose acetate is applied as a solution and dried following application to the paper substrate. After drying, the coated paper is plasticized with a conventional or other plasticizing agent such as triacetin. Alternatively, the plasticizer (triacetin) may be added along with the cellulose acetate solution then dried [0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748